Citation Nr: 0122478	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  98-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO), which, in part, denied 
service connection for residuals of hepatitis C as not well 
grounded.  An August 1998 RO hearing was held.

With regards to other procedural matters, although appellant 
requested a "Travel Board" hearing and timely notice was 
provided him of such a hearing scheduled for May 2000, he 
failed to report for that hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq.) became 
law.  The Veterans Claims Assistance Act of 2000 redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  In the case of a 
claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination or opinion is necessary if there is competent 
medical evidence of a current disability, evidence that the 
disability may be associated with the claimant's service, but 
the record does not contain sufficient medical evidence for a 
decision to be rendered on the claim.  

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 and pertinent regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initial review of the evidentiary record indicates that in 
the mid-1990's, during treatment for appellant's service-
connected non-Hodgkin's lymphoma, laboratory studies showed 
elevated liver enzyme values; and hepatitis C was diagnosed 
after a liver biopsy was conducted.  On recent November 1998 
VA fee-basis examination, the examiner noted that according 
to appellant, the last blood transfusion he had received was 
in Vietnam; and the examiner opined that it was highly likely 
that appellant's hepatitis C was "contracted with a 
transfusion."  However, it is unclear from the record 
whether that examiner actually reviewed appellant's claims 
folders as part of that examination.  Moreover, the actual 
service medical records currently associated with the claims 
folders make no reference to any blood transfusion, nor do 
the post-service clinical records (other than that 
examination report).  For example, an October 1996 VA 
outpatient treatment record reported his risk factors for 
hepatitis C and listed tattoos in the 1970's but specifically 
no blood transfusions in the past.  Post-service clinical 
records also note a history of alcohol and substance abuse, 
including heroin and cocaine, although appellant denied 
intravenous drug use.  Since it is unclear whether the RO has 
specifically requested any in-service blood transfusion 
records from the appropriate service department, it is the 
Board's opinion that this should be accomplished prior to a 
final appellate determination.  

Additionally, there is a substantial gap (more than a decade 
and a half) in the clinical records currently associated with 
the claims folders for the period between appellant's August 
1970 service separation date and the late 1980's.  In 
appellant's initial application for VA disability benefits 
dated in February 1987, he referred to having received 
treatment for a skin condition at the Bronx, New York, VA 
Medical Center in 1971.  Since it is unclear whether the RO 
has attempted to obtain any clinical records for that lengthy 
period in question and it is at least conceivable that such 
records might contain relevant information concerning the 
hepatitis C issue on appeal, such records should be sought.

Furthermore, it is unclear whether the RO has attempted to 
obtain appellant's employment medical records, which might 
contain relevant information concerning the hepatitis C issue 
(See December 1995 VA examination report, wherein a history 
of employment for five years after service as a mental 
hospital ward attendant and 25 years as a city sanitation 
department truckdriver was noted).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appropriate 
service department, National Personnel 
Records Center (NPRC), or any other 
appropriate organization, to request any 
additional service medical records that 
might exist, including, but not limited 
to, any blood transfusion records.  In 
the event that such records are 
unavailable or do not exist, this should 
be noted in writing in the claims 
folders.  If needed, the appellant should 
be contacted to provide specific 
information as to the time and place of 
the transfusion, to aid to the 
specificity of the information request.

2.  The RO should request appellant to 
provide any relevant treatment records 
(not presently associated with the claims 
folders), in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.  

3.  The RO should obtain any additional, 
relevant VA clinical records, 
particularly those from the Bronx, New 
York, VA Medical Center dated on or about 
1971 and any other records dated between 
appellant's August 1970 service 
separation date and the late 1980's; and 
associate them with the claims folders.  
Any necessary assistance of the appellant 
should be solicited to the extent 
indicated.

4.  The RO should request appellant to 
provide any relevant employment medical 
records (such as physical examinations) 
that he may have in his possession, as 
well as the complete names and addresses 
of any former or present employers, where 
pertinent records might be obtained.  If 
appellant indicates that there are some 
relevant employment medical records that 
employers have, they should be sought; 
otherwise, no additional action need be 
taken in this regard.  If records are 
reported available, these should be 
obtained and associated with the claims 
folders.  To the extent that it is 
indicated that records may exist, 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
reports to the VA.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).
6.  The RO should arrange appropriate 
examination(s) to determine the nature 
and etiology of any residuals of 
hepatitis C that may be present.  All 
indicated tests and studies should be 
accomplished.  
The examiner(s) should review the entire 
claims folders and express an opinion as 
to whether it is at least as likely as 
not that any residuals of hepatitis C are 
related to service versus other causes 
(i.e., what is the approximate date of 
onset of any chronic residuals of 
hepatitis C and their etiology).  
The examination(s) report(s) should 
contain sufficiently detailed rationales 
for the medical conclusions.  

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for residuals of 
hepatitis C, with consideration of 
applicable laws and regulations.  

8.  All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000 and the new 
regulations.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


